Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/293,625 filed on November 22, 2021.
The amendment contains amended claims: 1,8, 15, and 17.

Response to Arguments
2.                  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (GB 2 425 858) in view of Mitti (2016/0321513).

	Regarding claim 1, Marko discloses a system (page 2, line 18, “apparatus”) comprising: a processor (page 2, line 18, “a processor”); 
	determine that a current location of a user device triggers an alert process (page 2, line 5-7, “enabling map data to be corrected in a response to a user at  location in a mapped terrain identifying an error .. displayed map data.. capture image data”. Examiner construes the alert process as identifying an error and capturing image data).
	determine degrees of environmental changes for the set of locations based on the comparison (page 8, lines 17, “such image data can be compared”); 
	determine whether the degrees of environmental changes trigger an alert (page 8, lines 26-28, “such image data to be compared to the view of the user sees and if a discrepancy is detected”); 
	and when the degrees of environmental changes trigger the alert, generate the alert and send the alert to the user device (page 8, lines 27-28, “the user may be prompted to capture an image).
	Marko discloses comparing images associated with time stamp (page 8, lines 18-28, “after identifying the error between the actual map terrain data and displayed map data, .. capture an image of the actual terrain.. such images .. can be compared to the view of the user sees”. Examiner construes the capture image as the first set of images and stored as the second set of images. Further page 11, line 8 discloses the data as time stamp data); however does not explicitly disclose each of a set of locations and first and second set of images are retrieved from an image repository. 
	Furthermore, Marko does not explicitly disclose a computer readable storage medium having program instructions embodied therewith, in response, determine a route on which a user of the user device will be traveling.
	Mitti teaches a computer readable storage medium having program instructions embodied therewith (¶0046, “processor(s) 202 that can execute computer-executable instructions”);
	determine a route on which a user of the user device will be traveling (¶0012, “the device is stationary and positioned proximate to a route over which the asset travels”); for each of a set of locations along the route, compare a first set of images associated with a first timestamp and a second set of images associated with a second timestamp (¶0018, “ a series of images that are a set or subset of the images captured of the asset along a route.”, ¶0014 “capturing an image of an asset that includes an indicia, and one or both of a time stamp and a geographic location”, ¶0057, “capturing the image capture, a date of a previous captured image of the asset, a history of the images captured for the asset”, ¶0060, “compare a captured image with a previous captured image of an asset to identify an amount of damage or a portion of wear on the asset or a portion of the asset.”); 
	determine degrees of environmental changes for the set of locations based on the comparison, wherein first set of images and the second set of images (¶0011, “compensate for environmental variance between the image and the retrieved previous image when comparing the image to the retrieved previous image, wherein the variance is at least one of a time of day, a lighting change, and a state of weather, and wherein the state of weather is at least one of a presence of dust, leaves, smoke, snow, rain, and/or fog.) are retrieved from an image repository (¶0035, “controller 102 receives an image from the device 106 and compares the image to data stored in a database or memory”, ¶0069, “capture and store the image on the memory.”, ¶0008, “store the image with the identification of the identified asset and with at least one of a location where the image was captured and a time when the image was captured.”; 
	determine whether the degrees of environmental changes trigger an alert (¶0010, “determine an indication of wear or damage of the asset based on the comparison of the image and the previous image”); and 
	when the degrees of environmental changes trigger the alert, generate the alert and send the alert to the user device (¶0010, “transmit a notification regarding the indication of wear or damage of the asset”).
	Accordingly, It would have been obvious to an ordinary skilled person in the art before the filing date of the application to modify the telecommunication device with a digital camera as disclosed by Marko by incorporating  the method of comparing a set of images captured and determining the changes at different time intervals as taught by MItti for the purpose of improving the ability to effectively track ownership, responsibility, and, in turn, cost of using the asset.



Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (GB 2 425 858) in view of Mitti (2016/0321513) as applied to claim 1, and further in view of Lear (2019/0265058).

	Regarding claim 2, Mako does not explicitly disclose wherein in the determination of the route on which the user of the user device will be traveling, the processor is further caused to: 
	obtain a current timestamp and the current location of the user device; 
	compare a plurality of routes in a history of user routes with the current timestamp and the current location; 
	identify a given route in the plurality of routes associated with a location matching the current location and associated with a timestamp with a time of day matching a time of day of the current timestamp; and 
	select the given route as the route on which the user of the user device will be traveling .
	Lear teaches wherein in the determination of the route on which the user of the user device will be traveling, the processor is further caused to: 
	obtain a current timestamp and the current location of the user device; 
	compare a plurality of routes in a history of user routes with the current timestamp and the current location; 
	identify a given route in the plurality of routes associated with a location matching the current location and associated with a timestamp with a time of day matching a time of day of the current timestamp; and 
	select the given route as the route on which the user of the user device will be traveling (¶0045-¶0046).  
	It would have been obvious to an ordinary skilled person in the art before the filing date of the application to modify the telecommunication device with a digital camera as disclosed by Marko by incorporating  the method of determining a route information associated with a route of a vehicle as taught by Lear for the purpose of improving the safety of the user  by reducing the quantity of distraction. 
	Regarding claim 3, Marko discloses wherein for a given location of the set of locations, in the determination of the degrees of environment changes, the processor is further caused to: 
	retrieve the first set of images associated with a first location matching the given location and associated with the first timestamp; 
	retrieve the second set of images associated with a second location matching the given location and associated with the second timestamp;  
	P201806772US01/IBM196Page 10 of 16identify a first set of objects in the first set of images and a second set of objects in the second set of images; 
	extract a first set of attributes for the first set of images and a second set of attributes for the second set of images; 
	compare the first set of attributes with the second set of attributes and the first set of objects with the second set of objects; and 
	determine a given degree of environmental changes at the given location based on the comparison (page 8, line 7-28).
	Regarding claim 8, claim 8 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 9, claim 8 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 10, claim 10 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (GB 2 425 858) in view of Mitti (2016/0321513) as applied to claim 3, and further in view of Yun (KR 20140002969).

	Regarding claim 4, Marko does not explicitly disclose wherein in the identification of the first set of objects and the second set of objects, the processor is further caused to: identify the first set of objects and the second set of objects comprising at least a configured minimum size.
	 Yun teaches wherein in the identification of the first set of objects and the second set of objects, the processor is further caused to: identify the first set of objects and the second set of objects comprising at least a configured minimum size (abstract).  
	It would have been obvious to an ordinary skilled person in the art before the filing date of the application to modify the telecommunication device with a digital camera as disclosed by Marko by incorporating the identification of the first set of objects and the second set of objects comprising at least a configured minimum size as taught by Yun for the purpose of improving the safety of the user  by reducing the quantity of distraction. 
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 4.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (GB 2 425 858) in view of Mitti (2016/0321513) and further in view of Curtis (2015/0235110).

	Regarding claim 5, Marko does not explicitly disclose wherein in the comparison of the first set of attributes with the second set of attributes and the first set of objects with the second set of objects, and in the determination of the given degree of environmental changes, the processor is further caused to: 
	identify a plurality of differences between the first set of attributes and the second set of attributes and between the first set of objects and the second set of objects; and 
	aggregate the plurality of differences to determine the given degree of environmental changes at the given location.
	Curtis teaches wherein in the comparison of the first set of attributes with the second set of attributes and the first set of objects with the second set of objects, and in the determination of the given degree of environmental changes, the processor is further caused to: 
	identify a plurality of differences between the first set of attributes and the second set of attributes and between the first set of objects and the second set of objects; and 
	aggregate the plurality of differences to determine the given degree of environmental changes at the given location (¶0006).  
	It would have been obvious to an ordinary skilled person in the art before the filing date of the application to modify the telecommunication device with a digital camera as disclosed by Marko by incorporating the identification of a plurality of differences between the first set of attributes and the second set of attributes and between the first set of objects and the second set of objects as taught by Curtis for the purpose of improving the safety of the user  by reducing the quantity of distraction. 
	Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 5.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 5.

Claims 6-7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (GB 2 425 858) in view of Mitti (2016/0321513) and further in view of Kang (2014/0139667).

	Regarding claim 6, Marko does not explicitly disclose Kang teaches wherein in the determination of whether the degrees of environmental changes trigger the alert, the processor is further caused to: determine a likelihood that the degrees of environmental changes would be distracting to the user using a model of human visual capability.
	Kang teaches wherein in the determination of whether the degrees of environmental changes trigger the alert, the processor is further caused to: determine a likelihood that the degrees of environmental changes would be distracting to the user using a model of human visual capability  (¶0023).  
	It would have been obvious to an ordinary skilled person in the art before the filing date of the application to modify the telecommunication device with a digital camera as disclosed by Marko by incorporating the determination of whether the degrees of environmental changes trigger the alert as taught by Kang for the purpose of improving the safety of the user  by reducing the quantity of distraction. 
	Regarding claim 7, Kang teaches wherein the processor is further caused to: determine a current activity of the user; 
	and determine the likelihood that the degrees of environmental changes would be distracting to the user using the current activity as a factor in the model of human visual capability (¶0023).  
	Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 6.
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 7.
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steiner discloses receiving, from a first user, first image data corresponding to a first image, receiving, from a second user, second image data corresponding to a second image, comparing the first image data and the second image data, and determining that the first image and the second image correspond to a coincident event based on the comparing (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662